                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

IN RE:                                                     :   Chapter 13 Proceedings

LeRoy N. Butler                                            :   Case No.: 17-60436

Debtor                                                     :   Judge Russ Kendig


                                 NOTICE OF DELINQUENCY

         Now comes Dynele L. Schinker-Kuharich, Standing Chapter 13 Trustee, and states:

         1. Debtor has now failed to make Plan payments to Trustee in the sum of $1,529.00

            monthly, in violation of this Court’s Order.

         2. As of May 31, 2019, the Chapter 13 Case is delinquent in the amount of $5,034.00.

         3. Debtor must pay $6,563.00 by July 12, 2019 (which includes the June 2019

            payment) to bring the case current.

         All delinquent and monthly payment amounts must be received by the date stated above.

If the amount is not paid, or a Plan modification is not filed, Trustee shall submit her order

Dismissing the case.

                                              Respectfully Submitted,

                                              /s/ Dynele L. Schinker-Kuharich
                                              Dynele L. Schinker-Kuharich
                                              Chapter 13 Trustee
                                              200 Market Avenue North, Suite 30
                                              Canton, OH 44702
                                              Tel. 330.455.2222
                                              dlsk@Chapter13Canton.com




17-60436-rk      Doc 123     FILED 06/21/19       ENTERED 06/21/19 13:09:51         Page 1 of 2
                                CERTIFICATE OF SERVICE

I hereby certify that on June 21, 2019, a true and correct copy of the Notice of Delinquency was
served via the Court’s Electronic Case Filing System upon these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:


   •   Office of the United States Trustee at [RegisteredEmailAddress]@usdoj.gov
   •   Rebecca K. Hockenberry, Counsel for Debtor, at rebecca@hockenberrylaw.com


and by regular U.S. Mail, postage prepaid, upon:
LeRoy N. Butler, Debtor
204 Helen Avenue
Mansfield, OH 44903
                                             /s/ Dynele L. Schinker-Kuharich
                                             Dynele L. Schinker-Kuharich
                                             Chapter 13 Trustee




17-60436-rk     Doc 123      FILED 06/21/19        ENTERED 06/21/19 13:09:51       Page 2 of 2
